Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
DETAILED ACTION
The Amendments to the claims filed on August 05, 2021 in response to the Office Action of May 18, 2021 is acknowledged and has been entered. Claims 21, 26-27, 33, 35, 40-42, 44 and 47-49 are amended. Claims 1-20, 22, 24-25, 28, 30-32, 36 and 38-39 are canceled. Claims 21, 23, 26-27, 29, 33-35, 37 and 40-49 are pending and under examination in the current Office action.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on June 17, 2021 and July 19, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 21, 26, 33-35, 40-41 and 44-49 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Claims 21, 23, 26-27, 29, 33-34 and 47-48 are drawn to a method for determining one or more diagnostic metrics, which is within the four statutory categories (i.e., a process).  Claims 35, 37, 40-46 and 49 are drawn to a system to assess a blood vessel, which is within the four statutory categories (i.e. a machine).  
Since the claims are directed toward statutory categories, it must be determined if the claims are directed towards a judicial exception (i.e. a law of nature, a natural phenomenon, or an abstract idea).  Based upon consideration of all of the relevant factors with respect to the claim as a whole, Claims 21, 26, 33-35, 40-41 and 44-49 are determined to be directed to an abstract idea that is recited in the claims.  
With regard to claims 21 and 35, the claims recite “determining, using the intravascular data processing system, a plurality of sets of Pd/Pa ratios based on the plurality of sampled distal pressure (Pd) values and the plurality of proximal pressure (Pa) values; and determining, using the intravascular data processing system, a plurality of minimum Pd/Pa ratios”.
The limitation of determining a plurality of sets of Pd/Pa ratios, as drafted, is a process that, under its broadest reasonable interpretation, encompasses a mathematical evaluation that does not require complex calculations; and the limitation of determining a plurality of minimum Pd/Pa ratios, as drafted, is a process that, under its broadest reasonable interpretation, encompasses an evaluation that does not require complex calculations or even merely encompasses an observation. These steps hence are mental steps that people can perform in the mind, or with pencil and paper. Nothing in the claim element precludes the steps from practically being performed in the mind. Specification, as set forth in the specification PG Pub US 2016/0058307 A1 [0037], 
This judicial exception is not integrated into a practical application.  In particular, the claims only recite on additional steps – sampling a sensor to obtain a pluratliy of Pd values; receiving the plurality of Pd values and a plurality of Pa values; and controlling a display system to generate a plot of the pluratliy of minimum Pd/Pa ratios over time.  The steps of sampling and receiving represent mere data gathering (sampling the Pd values and receiving the Pd and Pa values) that is necessary for use of the recited judicial exception (i.e. the sampled and/or received Pd and Pa values are used in the abstract mental process of being compared to obtain the ratios that are further compared to obtain the minimum ratios, and are recited at a high level of generality.  The step of controlling a display system to generate a plot of the plurality of minimum Pd/Pa ratios over time is insignificant extra-solution activity.  Accordingly, these additional step do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  The claims are directed to an abstract idea.

With regards to claims 26, 33-34, 40-41 and 44-49, the claims are directed to insignificant extra-solution activity as they are directed to how the determined minimum Pd/Pa ratios are displayed, and additional parameters to be displayed, wherein how the data is displayed and what data is displayed is directed to mere data outputting that is necessary for use of the recited judicial exception (i.e. the obtained is output for visualization) and is recited at a high level of generality.  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception and mere insignificant extra-solution activity cannot provide an inventive concept.  The claims are not patent eligible.  
It is noted that claims 23, 27, 29, 37, 42 and 43 are eligible. Specifically, claims 23 and 37 are set forth for filtering the determined Pd/Pa ratio with a time constant; claims 27 and 42 are set forth for the timing of the sampling. These steps are not well known. Claims 29 and 43 are set forth for monitoring the output for diagnosis measurement. This step integrates the judicial exception into a practical application. Therefore the above claims as a whole thus amounts to significantly more than the exception itself.  

Response to Arguments
Applicant’s arguments in regard to the rejection to claims 21, 26, 33-35, 40-41 and 44-49 under 35 U.S.C. 101 have been fully considered but and they not persuasive. The rejection is maintained and Applicant’s assertion is addressed below.
(1) In the Remarks, p.10, last paragraph, Applicant asserted that claim 21 as amended does not recite any concept enumerated in the group of metal processes in the 2019 Guidance. On p.12, ¶-1, Applicant specifically asserted that “…each of the plurality of sets of Pd/Pa ratios includes Pd/Pa ratios that are determined through an entirety of one heart cycle" ( emphasis added) requires action by a processor (of the intravascular data processing system) that cannot be practically applied in the mind. In particular, the claimed step of determining the plurality of sets of Pd/Pa ratios on a per cycle basis, i.e., based on Pd values and Pa values have been sampled over each of heart cycles, whose length may be variable depending on heart rates, is not practically performed in the human mind, at least because it requires a processor that can detect or determine a fluctuating heart rate and process the Pd/Pa ratios based on the detected or determined heart rate”.
Examiner respectfully disagrees and notes that, current claim language merely recites a pluratliy of set of Pd/Pa ratios being determined through an entirety of one heart cycle. The feature of a fluctuating heart rate that may results in variable heart cycle length is not reflected in the claim. 
(2) In the Remarks, p.13, ¶-3, Applicant asserted that the addition elements of claims 21 and 35, “controlling a display system to generate a plot of the pluratliy of 
Examiner respectfully disagrees and notes that, none of the asserted practical applications is reflected in the claim. The claim merely recites that the minimum Pd/Pa ratios being displayed. A plot of minimum Pd/Pa ratios over time is simply a temporal illustration of the pressure ratios. Such a plot along does not amount to significantly more than the abstract idea. 
(3) In the Remarks, p.14, Applicant cited Example 37 of The January 2019 guideline to illustrate a claim that integrates the exception into a practical implementation. Applicant asserted in the last paragraph of p.14 that “the additional elements recite a specific manner of automatically displaying icons to the user based on usage…”. 
Examiner acknowledges that the Example 37 recites a specific manner of automatically displaying icons to the user based on usage. However, such a display is different from the claimed invention. The GUI of Example 37 not only display the icons. The GUI further automatically moves the most used icons to a position on the GUI closets to the start icon. In contrast, the claimed invention merely recites a display of the pressure ratios over time. There is no further features that integrates the mental process of the determination of the ratios into a practical application. None of the four practical applications asserted by the Applicant on p.15, ¶-2 is reflected in the claim. The display 
(4) In the Remarks, p.16, last paragraph to p.17, the first paragraph, Applicant asserted two utilities of the claimed method and system, i.e., “(1) new diagnostic metrics that advance the field of cardiovascular intervention and other research while avoiding unnecessary complications and assumptions, and (2) help simplify and distill the information available to a clinician or other end user or intravascular data collection tools and devices”.
Examiner acknowledges the two utilities of the claimed invention as disclosed in the specification. However, for the first utility of obtaining new diagnostic metrics, such a feature is recited in the preamble of the method claim 21, yet it is not clear how the claimed method steps link to such a utility. It is not clear how merely having a plot of the pluratliy of minimum Pd/Pa ratios over time would lead to an identification of diagnostic metrics. Similarly, for the second utility, it is not clear how merely having a plot of the plurality of minimum Pd/Pa ratios over time would simplify and distill the information. 
As considered above in the rejection section, claims 23, 27, 29, 37, 42 and 43 are identified to have features that integrate the judicial exception into a practical application, and the above claims as a whole amounts to significantly more than the exception itself.  
Further, as suggested in the telephonic interview on May 18, 2021, Addition features of the display would be sufficient to amount to significantly more than the identified abstract idea. For example, in the specification [0036], an electronic annotation tool to mark candidate regions for stenting. 


Allowable Subject Matter
Claims 23, 27, 29, 37, 42 and 43 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YI-SHAN YANG whose telephone number is (408) 918-7628.  The examiner can normally be reached on Monday-Friday 8am-4pm PST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal M Bui-Pho can be reached on 571-272-2714.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/YI-SHAN YANG/Primary Examiner, Art Unit 3793